DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I corresponding to claims 1-15 and 17 in the reply filed on December 23, 2020 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 520 of fig. 9. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites “TGC” in line 2 without first defining TGC. The claim should be amended to recite “Time Gain Compensation (TGC)” at the first instance of “TGC”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “operator” in claims 1, 4-7, and 17.
The operator is believed to have sufficient structure as it is believed to correspond to “operation input section 101” of fig. 1 [0034], wherein “operation input section 101 includes, for example, various switches, buttons, a dial, a track ball, a mouse, a keyboard and the like for performing a command by an operating person (doctor, technician or the like) instructing start of diagnosis and for inputting data such as personal information of the subject. The operation input section 101 outputs the operation signal to the controller 108. The operation input section 101 further includes a touch panel provided on a display screen of the display 107” [0035].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “time average is strong” and “time average is weak”. This is indefinite as it is unclear what is meant by a “strong” and “weak” time average. Further, the specification does not provide a standard or definition of what “strong” and “weak” mean for time average. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 6,503,200) (hereinafter “Nakamura”) in view of Rothberg et al (US 2017/0360415) (hereinafter “Rothberg”).
Regarding claims 1 and 17, Nakamura discloses an ultrasound diagnostic device (ultrasonic diagnostic apparatus displayed in fig. 1) and computer readable storage medium storing a program (as described in col. 3, lines 22-29 where operation of a control panel allows for selection of different diagnostic modes to “control the whole system”) for causing a computer to function as:
a transmitter (transmitting circuit 13, fig. 1) which outputs a drive signal to an ultrasound probe that transmits and receives ultrasound waves (“transmitting circuit 13 generates a master signal therein and converts a trigger signal of the frequency determined by the system controller 12 into a pulse signal of high voltage on the basis of the frequency of the master signal and then the pulse signal is applied to the ultrasonic probe 14. The ultrasonic probe 14 transmits an ultrasonic wave into the living body or the organ of the patient in response to the pulse signal and receive a wave reflected from the organ of the patient”, col. 4, lines 12-20); 
a receiver (receiving circuit 15, fig. 1) which obtains a reception signal from the ultrasound probe (“ultrasonic probe 14… receive a wave reflected from the organ of the patient 
a first hardware processor (image processing unit 16, fig. 1) which generates ultrasound image data from the reception signal and performs image processing to the generated ultrasound image data (“image processing unit 16 applies the predetermined processing to the signal from the receiving circuit 15 and displays the signal on a display unit 17 as a diagnostic image”, col. 4, lines 25-28);
an operator (operation panel 11, fig. 1) which receives input of a depth of an ultrasound image to be displayed (“operation panel 11 is adapted to allow a user to set different diagnostic conditions. For example, the user can make selection of diagnostic modes, etc., and settings of the depth of field of view, the enlargingly displayed area of field of view and the like”, col. 3, lines 22-27); and 
a second hardware processor (system controller 12, fig. 1) which obtains a preset image parameter corresponding to the input depth (“information set through the operation panel 11 is supplied to a system controller 12” (col. 3, lines 27-28), wherein the  information includes frequency of the transmitted ultrasound wave which corresponds to the input depth as described in col. 3, lines 29-37 and col. 4, lines 34-38), and controls the transmitter, the receiver and the first hardware processor to generate the ultrasound image data corresponding to the input depth according to the obtained image parameter (“system controller 12 is adapted to control the whole system, particularly, to determine the frequency of the ultrasonic wave to be transmitted from an ultrasonic probe 14 according to the field of view set through the operation panel 11. The system controller 12 determines to transmit an ultrasonic wave of low frequency when the depth of field of view is set to deep level and to transmit an ultrasonic wave of high frequency when the depth 
While Nakamura discloses a preset image parameter corresponding to the input depth, Nakamura does not disclose a plurality of preset image parameters corresponding to the input depth.
However, Rothberg, also in the field of ultrasound imaging in multiple operating modes, does teach a plurality of preset image parameters corresponding to the input depth (Table 4, wherein each row corresponds to a configuration profile for a particular operating mode [0167], and each row has multiple parameters including transmit frequency, receive frequency, decimation rate, bandwidth, low and high cutoffs for operating frequency, depth, and duration described in [0170]-[0171]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a plurality of preset image parameters corresponding to the input depth in order to configure the ultrasound probe to function best in the selected operating mode [0144].
Regarding claim 2, Nakamura further discloses the image parameter is an image parameter corresponding to at least one image mode among a B-mode, an M-mode, a color Doppler mode, a power Doppler mode, a CW mode and an Elastography mode (B mode selection through operation panel for depth is described in col. 4, lines 30-56).
While Nakamura discloses a preset image parameter corresponding to the input depth, Nakamura does not disclose a plurality of preset image parameters corresponding to the input depth.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a plurality of preset image parameters corresponding to the input depth in order to configure the ultrasound probe to function best in the selected operating mode [0144].
Regarding claim 3, Nakamura further discloses the second hardware processor (system controller 12, fig. 1) obtains the image parameter corresponding to the input depth from an image parameter set (“system controller 12 checks the rewritable table 18 on the basis of the information concerning the field of view set through the operation panel 11 and controls the transmitting circuit 13 to change the frequency of the ultrasonic wave to be transmitted” col. 5, lines 31-35) which is stored in a storage (“rewritable retention table for storing diagnostic condition data ”, claim 9, which would necessitate a storage in order to store the table with diagnostic data) and has a preset image parameter corresponding to a plurality of depths (as seen in Table 1, the different depths have corresponding frequencies).
While Nakamura discloses a preset image parameter corresponding to the input depth, Nakamura does not disclose a plurality of preset image parameters corresponding to the input depth.
However, Rothberg further teaches a plurality of preset image parameters corresponding to the  input depth (Table 4, wherein each row corresponds to a configuration profile for a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a plurality of preset image parameters corresponding to the input depth in order to configure the ultrasound probe to function best in the selected operating mode [0144].
Regarding claim 4, Nakamura further discloses the operator (operation panel 11, fig. 1) receives input of a depth of ultrasound image data to be generated (“operation panel 11 is adapted to allow a user to set different diagnostic conditions. For example, the user can make selection of diagnostic modes, etc., and settings of the depth of field of view, the enlargingly displayed area of field of view and the like”, col. 3, lines 22-27), and the second hardware processor (system controller 12, fig. 1) obtains the image parameter corresponding to the input depth from the image parameter set (“system controller 12 checks the rewritable table 18 on the basis of the information concerning the field of view set through the operation panel 11 and controls the transmitting circuit 13 to change the frequency of the ultrasonic wave to be transmitted. Control of the frequency of the ultrasonic wave to be transmitted with respect to the depth of field of view” col. 5, lines 31-37 and table 1).
Nakamura does not disclose the storage stores a plurality of types of image parameter sets, the operator receives selection input of an image parameter set from among the plurality of types of image parameter sets, and the second hardware processor obtains the plurality of image parameters corresponding to the input depth from the image parameter set which is selected and input.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a plurality of image parameter sets and receiving input of the image parameter set selected, wherein each parameter set has a plurality of image parameters as this allows for a simpler configuration of ultrasound imaging by employing one universal ultrasound probe for imaging at multiple depths instead of requiring multiple conventional ultrasound probes [0030].
Regarding claim 5, Nakamura does not specifically disclose that the operator receives selection of an image parameter set via a key or a button of a touch panel to which a plurality of image parameter sets are assigned.
However, Rothberg further teaches that the operator receives selection of an image parameter set via a key or a button of a touch panel to which a plurality of image parameter sets are assigned (“After the GUI is displayed at act 1002, process 1000 proceeds to act 1004 where a user's selection of the operating mode is received (e.g., by computing device 904), as a result of the user selecting one of the operating modes. As discussed, the user may select one of the operating modes through the GUI by using a touchscreen, mouse, keyboard, voice input, and/or any other suitable way. The GUI may provide the user with a visual confirmation of the selection” [0158], wherein each operating mode corresponds to a configuration profile comprised of parameter values for that mode [0159]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate selection via a key or button of a touch panel because this allows for “visual confirmation of the selection” [0158].

However, Rothberg further teaches that when the operator receives selection input of changing the image parameter set (operating in a first operating mode and transitioning to a second operating mode described in [0008-[0009], [0011], and [0125]-[0126]), the second hardware processor maintains the depth before the selection input (computing device allows for selection of operating mode and indication of the operating mode is received by the control circuitry of the ultrasound device [0125]; as described in [0008]-[0009] and [0125], the probe operates in the first operating mode of a first configuration profile with first parameters, and then after the control circuitry receives indication of the second operating mode being selected, the ultrasound operates in the second operating mode with second parameters of the second configuration profile; further, as described in [0046], different operating modes correspond to different depths (depth being a parameter seen in Table 4)), and obtains a plurality of image parameters corresponding to the depth before the selection input in the image parameter set which is selected and input (as described in [0008]-[0009] and [0125], image parameters (of an image parameter set) of the first operating mode are obtained with selection of the first operating mode (as seen in Table 4, each image parameter set (row) includes depth) and the same will occur once a second operating mode is selected).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate that the processor maintains the first depth before 
Regarding claim 7, Nakamura further discloses the operator (operation panel 11, fig. 1) receives input of setting values of an image parameter for each depth in the image parameter set (“The content of the table displayed on the TV moniter is easily rewritable by the user through the operation panel 11” col. 5, lines 29-31, wherein the table is displayed as Table 1 which shows depths and their corresponding frequency which changes based on an input of depth described in col. 5, lines 31-53), and the second hardware processor (system controller 12, fig. 1) stores the image parameter set corresponding to the input setting values of the plurality of image parameters for each depth in the storage (“system controller 12 checks the rewritable table 18 on the basis of the information concerning the field of view set through the operation panel 11 and controls the transmitting circuit 13 to change the frequency of the ultrasonic wave to be transmitted” col. 5, lines 31-35; “rewritable retention table for storing diagnostic condition data”, claim 9, which would necessitate a storage in order to store the table with diagnostic data).
While Nakamura discloses an image parameter corresponding to the input depth, Nakamura does not disclose a plurality of input image parameters for each depth.
However, Rothberg further teaches a plurality of preset image parameters for each depth (Table 4, wherein each row corresponds to a configuration profile for a particular operating mode [0167], and each row has multiple parameters including transmit frequency, receive frequency, decimation rate, bandwidth, low and high cutoffs for operating frequency, depth, and duration described in [0170]-[0171]).

Regarding claim 8, Nakamura discloses according to the input image parameter for each depth, the second hardware processor (system controller 12, fig. 1) controls the transmitter, the receiver and the first hardware processor to generate the ultrasound image data corresponding to the input depth parameter (“system controller 12 is adapted to control the whole system, particularly, to determine the frequency of the ultrasonic wave to be transmitted from an ultrasonic probe 14 according to the field of view set through the operation panel 11. The system controller 12 determines to transmit an ultrasonic wave of low frequency when the depth of field of view is set to deep level and to transmit an ultrasonic wave of high frequency when the depth of field of view is set to shallow level” (col. 3, lines 29-37). Further, as seen in fig. 1, the system controller 12 provides input to the transmitting circuit 13, receiving circuit 15, and the image processing unit 16, which is described in col. 4, lines 12-56) and display the generated ultrasound image data on a display (as described in col. 4, lines 12-56, the image processing unit, under control of the system controller 12, displays a diagnostic image on the display unit 17).
While Nakamura discloses an image parameter corresponding to the input depth, Nakamura does not disclose a plurality of input image parameters for each depth.
However, Rothberg further teaches a plurality of preset image parameters for each depth (Table 4, wherein each row corresponds to a configuration profile for a particular operating mode [0167], and each row has multiple parameters including transmit frequency, receive 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a plurality of preset image parameters corresponding to the input depth in order to configure the ultrasound probe to function best in the selected operating mode [0144].
Regarding claim 9, Nakamura does not disclose one of the plurality of image parameters is trapezoidal scanning, and a setting value is set such that the trapezoidal scanning is invalid or an angle is small when the depth is shallow and the trapezoidal scanning is valid or the angle is large when the depth is deep.
However, Rothberg further teaches one of the plurality of image parameters is trapezoidal scanning (“ultrasound devices (e.g., probes) according to aspects of the present application may be used in various modes with various associated frequency ranges and depths” [0173], “an ultrasound probe according to aspects of the present application may generate ultrasound beams typically associated with all of linear, sector, curvilinear, and mechanically scanned probes” [0173], “an ultrasound probe may generate all the beam shapes shown in FIGS. 15-17, as well as potentially generating additional beam shapes.” [0177], wherein the beam shape 1602 in fig. 16 is a trapezoidal scan plane), and a setting value is set such that the trapezoidal scanning is invalid or an angle is small when the depth is shallow (“linear beam shape 1502 may provide higher resolution and shallower imaging at increasing frequencies” [0174] and the frequencies include 3-7 MHz, 5-12 MHz, or 7-15 MHz [0174]; fig. 15) and the trapezoidal scanning is valid or the angle is large when the depth is deep (“beam shape 1602 may be suitable for deep tissue imaging” [0175] and the beam shape 1602 maybe be used for cardiac, abdominal, pelvic, or 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a scanning parameter for trapezoidal scanning because depending on the depth, different beam shapes produce better results [0174]-[0175].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Rothberg, as applied to claim 1, in further view of Anderson et al. (US 4,413,630) (hereinafter “Anderson”).
Regarding claim 10, modified Nakamura does not disclose one of the plurality of image parameters is a sound ray density, and a setting value is set such that the sound ray density is high when the depth is shallow and the sound ray density is low when the depth is deep.
However, Anderson, also in the field of ultrasound imaging, does teach one of the plurality of image parameters is a sound ray density, and a setting value is set such that the sound ray density is high when the depth is shallow and the sound ray density is low when the depth is deep (“range control permits a greater number of radial lines to be used while examining structures at shallower depths. In the examples above 64 lines were typically used for examining structures up to 21 cm deep. By restricting the depth to 14 or 7 cm a total of 96 or 192 lines respectively are used” col. 17, lines 10-15 and “greater line density obtained with the restricted depths” col. 17, lines 15-16, wherein 21 cm is interpreted as being deep and 14 or 7 cm is interpreted as being shallow).
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Rothberg, as applied to claim 1, in further view of Morikawa et al. (US 2016/0151039).
Regarding claim 11, modified Nakamura does not disclose one of the plurality of image parameters is a time average, and a setting value is set such that the time average is strong when the depth is shallow and the time average is weak when the depth is deep.
However, Morikawa, also in the field of ultrasound imaging does teach one of the plurality of image parameters is a time average (time average is believed to correspond to frame rate according to applicant’s specification where when frame rate is low, time average is weak in the deep part [0057]; with this, Morikawa teaches “ROI setting unit 113 stores… table (see FIG. 3) illustrating a corresponding relationship between the depth indices and the frame rate” [0053]), and a setting value is set such that the time average is strong when the depth is shallow and the time average is weak when the depth is deep (“as the depth index gradually increases from d0 to d5, the frame rate R1 [fps] gradually decreases from 20 to 10” [0055] see fig. 3, as best understood with the indefiniteness rejections for “strong” and “weak” under 35 USC 112(b).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate time average as a parameter, interpreted as frame .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Rothberg, as applied to claim 1, in further view of Rust et al. (US 2003/0187354) (hereinafter “Rust”).
Regarding claim 12, modified Nakamura does not disclose one of the plurality of image parameters is a dynamic range, and a setting value is set such that the dynamic range is high when the depth is shallow and the dynamic range is low when the depth is deep.
However, Rust, also in the field of ultrasound imaging does teach one of the plurality of image parameters is a dynamic range, and a setting value is set such that the dynamic range is high when the depth is shallow and the dynamic range is low when the depth is deep (“For example, from the most shallow depth to the greatest depth, the dynamic range changes from 65 dB, at a depth of 0 cm to 0.5 cm, to 60 dB at a depth of 2.5 cm to 3.5 cm” [0018] as seen in fig. 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate setting the dynamic range to be high when depth is shallow and low when depth is deep in order to best view the ultrasound image displayed.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Rothberg, as applied to claim 1, in further view of Kanayama et al. (US 20130184582) (hereinafter “Kanayama”).

However, Kanayama, also in the field of ultrasound imaging does teach one of the plurality of image parameters is a screen layout setting (“layout setting unit 16 can also set a specific display layout based on the azimuth angle or image width of each ultrasonic image, the visual field depth of each ultrasonic image, and the number of images displayed simultaneously” [0054]), and a setting value is set such that the screen layout setting is vertical when the depth is shallow (“If the visual field depth is small and the azimuth angle is large, the layout setting unit 16 sets the vertically parallel layout as a layout for the display of a plurality of ultrasonic images” [0055]) and the screen layout setting is horizontal when the depth is deep (“If the visual field depth is large and the azimuth angle is small, the layout setting unit 16 sets the laterally parallel layout as a layout for the display of a plurality of ultrasonic images” [0055]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a screen layout setting in order to optimize the display in order to best view the images acquired.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Rothberg, as applied to claim 1, in further view of Ng et al. (US 2003/0187353) (hereinafter “Ng”).
Regarding claim 14, modified Nakamura does not disclose one of the plurality of image parameters is offset TGC, and the second hardware processor controls the first hardware 
However, Ng, also in the field of also in the field of ultrasound imaging does teach one of the plurality of image parameters is offset TGC (“computing offsets to a nominal TGC curve which will compensate for depth dependent attenuation” [0003]), and the second hardware processor controls the first hardware processor to provide a value obtained by adding a gain of offset TGC of the input depth and a gain of normal TGC to the ultrasound image data corresponding to the input depth (“computing offsets to a nominal TGC curve which will compensate for depth dependent attenuation, then applying the offsets to the TGC curve for subsequent images” [0003] and further described in [0020] with an auto TGC processor 64, auto gain circuit 66, and TGC amplifier 36 that operate based on inputs received from the user [0020]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate offset time gain compensation as a parameter as this would eliminate the “task of constant adjustment by providing an ultrasound system that will recognize these image variations and provide the needed compensation automatically, so that the variety of images acquired during a study will exhibit comparable image appearance” [0002].
Regarding claim 15, modified Nakamura does not disclose one of the plurality of image parameters is an offset gain, and the second hardware processor controls the first hardware processor to provide a value obtained by adding an offset gain of the input depth and a gain by a normal operation to the ultrasound image data corresponding to the input depth.
However, Ng, also in the field of also in the field of ultrasound imaging does teach one of the plurality of image parameters is an offset gain, and the second hardware processor controls 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate offset gain compensation as a parameter as this would eliminate the “task of constant adjustment by providing an ultrasound system that will recognize these image variations and provide the needed compensation automatically, so that the variety of images acquired during a study will exhibit comparable image appearance” [0002].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILLIAN K. MCGOUGH/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793